Citation Nr: 1118436	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for carpel tunnel syndrome of the left hand.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 40 percent for status post L4-S1 fusion and decompression with removal of L5.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative changes C1-2, C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran has moved to Maine during the appeal period and thus, the Togus, Maine, RO has taken jurisdiction over the claims on appeal.  The Veteran timely appealed the above issues.

Moreover, a June 2007 rating decision reduced the Veteran's rating percentages for lumbar and cervical disabilities.  The lumbar disability was reduced from 60 to 40 percent, and the cervical disability was reduced from 40 to 20 percent, both effective September 1, 2007.  The Veteran's September 2007 substantive appeal as to the service connection issues was also construed as a notice of disagreement on the rating reductions.  A statement of the case was issued in July 2008, though the issue was characterized simply in terms of entitlement to higher ratings, without mention of the propriety of the reduction.  In any event, a timely substantive appeal was received in August 2008.

A December 2008 rating decision restored the earlier ratings, having found the reductions to be improper.  The RO determined that the restoration of the previously assigned ratings resolved the issue on appeal.  However, because the statement of the case was characterized as merely an increased rating issue, and because higher evaluations remain available, it does not appear that such issues were satisfied by the December 2008 action.  Nevertheless, the April 2011 statement of withdrawal from the Veteran's accredited representative clearly seeks to withdraw the appeal in its entirety.  

Additionally, the Veteran was also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in January 2007.   However, the TDIU claim was granted in December 2008, clearly removing that issue from appellate consideration.


FINDINGS OF FACT

In statements dated on March 17, 2009, prior to the promulgation of a decision in the appeal, the Board received correspondence from the Veteran requesting a withdrawal of the appeal on her claims of entitlement to service connection for carpel tunnel syndrome of the left hand and hypertension; a motion to withdraw all issues in appellate status was received on April 12, 2011 from the Veteran's representative.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for carpel tunnel of the left hand and hypertension, as well as on the issues of entitlement to increased ratings for lumbar and cervical disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2010).  

In this case, the Board received a March 2009 correspondence from the Veteran expressing her wish to withdraw the issues of carpel tunnel syndrome of the left hand and hypertension.  Additionally, a motion to withdraw all issues on appeal before the Board was submitted by the Veteran's representative in April 2011.  Hence, there remain no allegations of errors of law or fact for appellate consideration in this case.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for carpel tunnel of the left hand and hypertension, and the appeal as to increased rating claims of the lumbar and cervical spine, are dismissed.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


